DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Varghese (Reg. No. 71565) on 7/30/2021.
The application has been amended as follows: 
On lines 10-12 of claim 1, “wherein the set of radiopaque features comprises respective radiopaque features in each radiographic image of the sequence of radiographic images” has been replaced by --wherein the set of radiopaque features comprises respective radiopaque features in each radiographic image of the sequence of radiographic images, and wherein the set of radiopaque features corresponds to the one or more radiopaque portions of the endoluminal device and additional radiopaque features;--.
On lines 13-15 of claim 1, “generate a first closed shape comprising the set of radiopaque features, wherein a size of the first closed shape is greater than a size of the respective radiopaque features in each radiographic image of the sequence of radiographic images” has been replaced with --generate a first closed shape comprising the set of radiopaque features--. 
On lines 16-19 of claim 1, “wherein the second closed shape comprises only a set of locations at which the one or more radiopaque portions of the endoluminal device were imaged during the movement of the endoluminal device through the lumen” has been replaced with --wherein the second closed shape comprises only a set of locations at which the one or more radiopaque portions of the endoluminal device were imaged during the movement of the endoluminal device through the lumen thereby excluding the additional radiopaque features;--. 
On line 20 of claim 1, “estimate an endoluminal path of the device through the lumen” has been replaced with --estimate an endoluminal path of the endoluminal device through the lumen--. 
On lines 2-3 of claim 2, “configured to estimate the endoluminal path of the device” has been replaced with --configured to estimate the endoluminal path of the endoluminal device--. 
On line 3 of claim 4, “endoluminal path of the device through the lumen” has been replaced with --endoluminal path of the endoluminal device through the lumen--. 
On line 3 of claim 5, “to generate the closed shape” has been replaced with –to generate the second closed shape--. 
On line 2 of claim 6, “to generate the closed shape by:” has been replaced with –to generate the second closed shape by:--. 
On line 6 of claim 7, “register respective locations along the estimated endoluminal path of the device” has been replaced with --register respective locations along the estimated endoluminal path of the endoluminal device--. 
On line 5 of claim 8, “to estimate the endoluminal path of the device” has been replaced with --to estimate the endoluminal path of the endoluminal device--. 
On lines 4-5 of claim 9, “along the estimated endoluminal path of the device through the lumen.” has been replaced with --along the estimated endoluminal path of the endoluminal device through the lumen.--. 
On line 6 of claim 10, “along the estimated endoluminal path of the device through the lumen.” has been replaced with --along the estimated endoluminal path of the endoluminal device through the lumen.--. 
On line 3 of claim 11, “endoluminal path of the device through the lumen” has been replaced with --endoluminal path of the endoluminal device through the lumen--. 
On lines 4-5 of claim 11, “along the estimated endoluminal path of the device through the lumen.” has been replaced with --along the estimated endoluminal path of the endoluminal device through the lumen.--. 
On line 2 of claim 12, “along the estimated endoluminal path of the device through the lumen” has been replaced with --along the estimated endoluminal path of the endoluminal device through the lumen--. 
On line 2 of claim 13, “to generate the closed shape” has been replaced with --to generate the first closed shape--. 
Claim 14 has been cancelled. 
On line 2 of claim 15, “to estimate the endoluminal path of the device through the lumen” has been replaced with --to estimate the endoluminal path of the endoluminal device through the lumen--. 
On line 4 of claim 15, “endoluminal path of the device through the lumen was along the identified curve.” has been replaced with --endoluminal path of the endoluminal device through the lumen was along the identified curve.--. 
On lines 2-3 of claim 16, “the estimated endoluminal path of the device.” has been replaced with --the estimated endoluminal path of the endoluminal device.--. 
On lines 5-6 of claim 17, “using the estimated endoluminal path of the device as an input for estimating the location of the center-line.” has been replaced with --using the estimated endoluminal path of the endoluminal device as an input for estimating the location of the center-line.--. 
On line 3 of claim 18, “radiographic imaging device, configured to acquire a sequence of radiographic images” has been replaced with --radiographic imaging device configured to acquire a sequence of radiographic    images--. 
On lines 8-10 of claim 18, “analyzing the sequence of radiographic images to identify a set of radiopaque features in the sequence of radiographic images, wherein the set of radiopaque features comprises respective radiopaque features in each radiographic image of the sequence of radiographic images” has been replaced with --analyzing the sequence of radiographic images to identify a set of radiopaque features in the sequence of radiographic images, wherein the set of radiopaque features comprises respective radiopaque features in each radiographic image of the sequence of radiographic images, and wherein the set of radiopaque features corresponds to the one or more radiopaque portions of the endoluminal device and additional radiopaque features;--. 
On lines 11-13 of claim 18, “generating a first closed shape comprising the set of radiographic features, wherein a size of the first closed shape is greater than a size of the respective radiopaque features in each radiographic image of the sequence of radiographic images;” has been replaced with --generating a first closed shape comprising the set of radiographic features,--. 
On lines 14-17 of claim 18, “generating a second closed shape based on the first closed shape, wherein the second closed shape comprises only a set of locations at which the one or more radiopaque portions of the endoluminal device were imaged during the movement of the endoluminal device through the lumen” has been replaced with --generating a second closed shape based on the first closed shape, wherein the second closed shape comprises only a set of locations at which the one or more radiopaque portions of the endoluminal device were imaged during the movement of the endoluminal device through the lumen thereby excluding the additional radiopaque features;--. 
On line 18 of claim 18, “estimating an endoluminal path of the device through the lumen” has been replaced with --estimating an endoluminal path of the endoluminal device through the lumen--. 
On lines 3-4 of claim 19, “acquiring a plurality of endoluminal data sets from respective locations along the lumen, using the endoluminal data-acquisition device;” has been replaced with --acquiring a plurality of 
On lines 7-9 of claim 19, “analyzing the sequence of extraluminal images to identify a set of radiopaque features in the set of radiographic images, wherein the set of radiopaque features comprises respective radiopaque features in each radiographic image of the sequence of radiographic images,” has been replaced with --analyzing the sequence of extraluminal images to identify a set of radiopaque features in the set of radiographic images, wherein the set of radiopaque features comprises respective radiopaque features in each radiographic image of the sequence of radiographic images, and wherein the set of radiopaque features corresponds to one or more radiopaque portions of the endoluminal data-acquisition device and additional radiopaque features;--. 
On lines 10-12 of claim 19, “generating a first closed shape comprising the set of radiographic features, wherein a size of the first closed shape is greater than a size of the respective radiopaque features in each radiographic image of the sequence of radiographic images;” has been replaced with --generating a first closed shape comprising the set of radiographic features,--. 
On lines 13-15 of claim 19, “generating a second closed shape based on the first closed shape, wherein the second closed shape comprises only a set of locations at which one or more radiopaque portions of the endoluminal device were imaged during the acquiring of the plurality of 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim has been amended to incorporate features that overcome the previous 103 rejection and prior art of record. Amended claim 1 is directed to determining the endoluminal path of an endoluminal device by analyzing a sequence of radiographic images and processing a combined image set. The additional claim limitations incorporate specific processing steps that overcome the prior art of record and thus the applicant’s arguments are persuasive. 
Further regarding amended claim 1, the limitation “wherein the set of radiopaque features comprises respective radiopaque features in each radiographic image of the sequence of radiographic images, and wherein the set of radiopaque features corresponds to the one or more radiopaque portions of the endoluminal device and additional radiopaque features;” has been determined as the feature that is allowable over the prior art of record. Figures 3A through 3C and figure 4 of the applicant’s drawings depict how multiple images of the radiopaque guidewire pullback are combined to form an image that shows them at different movement positions. This is 
Further regarding claim 1, the claim amendments overcome the prior art of record and the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. 
References teach to determining radiopaque devices within vessels and determining centerlines or endoluminal paths based upon the radiopaque images, but the references fail to teach to combining radiopaque data from a set of images and generating multiple shapes of the imaged features to process radiopaque data into a lumen shape. The closest prior art of record include:
Dascal et al. (U.S. Pat. No. 10172582) teaches to a vascular imaging system that determines the lumen characteristics based on radiographic images. Figures 11A and 11B (and col 21-22) teach to limitations of the independent claims which utilize a guidewire detection processing sequence to enhance where the guidewire is located to determine a vessel shape as well as the centerline of the vessel. The reference fails to 
Venkatraghavan et al. (WO Pub. No. 2014124447) teaches to a registration method for determining a lumen map from radiopaque images. As shown in figures 16-17 it performs linear mapping rather than generating a closed shape from the radiopaque features. Figure 31 shows mapping of points across trajectories of a heart cycle ([0074]) but it is utilized to select the best trajectory from a sequence of images rather than to generate a closed shape of the lumen ([0074]-[0076]).   
Holsing et al. (U.S. Pub. No. 20130223702) teaches to teaches to a system for determining lumen shapes and centerlines based on a point cloud collection of data (see figures 3A and 3B) and was utilized to register locations of the endoluminal path to the centerline of the lumen ([0095]; [0124]; and [0127]). This provides greater visualization to a user, but fails to teach combining the radiopaque feature images to form a processed closed shape representing a lumen.
Dependent claims 2-13 and 15-17 are dependent upon independent claim 1 and therefore would also be allowable over the prior art of record. 
Independent claims 18-19 have been amended to include similar features to independent claim 1 and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ambwani et al. (U.S. Pub. No. 20160335766) teaches to a computer-based visualization of stent position within a blood vessel and displayed in conjunction with a pullback of an OCT device. As shown in figures 2B-2D, there is an overlay of angiography and OCT image data ([0070]-[0072]) but fails to determine a closed shape of the lumen based on the radiopaque features of the endoluminal device. 
Bathina et al. (U.S. Pub. No. 20160157805) teaches to a device for determining plaque deposits in coronary arteries and utilizes radiographic images to visualize vessel structures (figure 2D, [0051]). The method further determines a vessel tree (figure 2E) and a centerline of the vessel (figure 2F; [0052]-[0053]) but fails to teach to generating a first and second close shapes from multiple images of radiopaque features of an endoluminal device. 
Lavi et al. (U.S. Pub. No. 20150342551) teaches to a vascular assessment method that uses angiographic images to produce a model of the vasculature. The angiographic image is processed with a frangi filter and then a centerline is extracted of the vessel structure ([0262]; [0263], figure 1 and 2; [0397]-[0410]). The reference fails to teach to generating a first and second close shapes from multiple images of radiopaque features of an endoluminal device. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J TSAI/           Primary Examiner, Art Unit 3785